lN THE SUPREME COURT OF PENNSYLVAN|A

in the ivlarrer or : No. 22 DB 2017 (No. 27 nsT 2017)

JOHN F. STREET : Attorney Registration No. 21663

PET|T|ON FOR RE|NSTATE|\/|ENT .
FRO|\/| AD|\/||N|STRAT|VE SUSPENS|ON : (Phi|ade|phia)

ORDER

PER CUR|AM

AND NOW, this 1St day of |\/|ay, 2017, the Report and Recommendation of
Discip|inary Board |\/|ember dated Apri| 21, 2017, is approved and it is ORDERED that
John F. Street, Who has been on Administrative Suspension, has never been
suspended or disbarred, and has demonstrated that he has the moral qualifications,
competency and learning in law required for admission to practice in the
Commonwea|th, sha|| be and is, hereby reinstated to active status as a member of the
Bar of this Commonwea|th. The expenses incurred by the Board in the investigation

and processing of this matter sha|| be paid by the Petitioner.